DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/746,622 filed on 1/17/2020. Claims 1-20 were previously pending. Claims 1, 3, 6-7, 9, 11-15 and 17 were amended, and claims 8 and 18 were cancelled in the reply filed on 8/19/2021. Claims 1, 3, 6, 9, 11, 13, and 19 were amended and claims 8 and 18 were cancelled in the reply filed on 12/1/2021. Claims 1, 5 and 11 were amended in the reply filed on 6/6/2022. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 8 regarding claims 5-7 and 11-20: Applicant’s arguments filed with respect to the previous rejections of 5-7 and 11-20 made under USC § 112b have been fully considered, and are persuasive. The rejections made under USC § 112b have been withdrawn.
Regarding Applicant’s argument starting on page 8 regarding claims 1-7, 9-17 and 19-20: Applicant’s arguments filed with respect to the rejections made under USC § 103 as being obvious over Henderson in view of Toedtli in view of Papa have been fully considered, but are not persuasive. Applicant argues that Henderson in view of Toedtli in view of Papa does not teach that an ownership relationship is generated based on the received scans of the first and second unique identifiers, but Examiner respectfully disagrees. As described below in the cite portions of Henderson, medications are scanned, bins/overpacks are scanned, and a relationship is created between them (the bins/overpacks are storing the medications). A similar process is used to keep a record of the cart upon which the medications/bins/overpacks are being transported, and to keep a record of the identities of users removing medications/bins/overpacks from a cart for delivery to a patient. Further, Henderson teaches a cart scanning identification cards (i.e. badges) to receive identification of users removing medications/bins/overpacks from a cart for delivery to a patient. As noted in the rejections below Paragraphs [0244-0250] teaches that the system of Henderson may comprise any number of user terminals, wherein a user terminal may be embodied as a laptop computer, tablet computer, mobile phone, desktop computer, workstation, nurse server, patient server, or other like computing device. These paragraphs in combination with paragraph [0300] of Henderson teaches modifications and combinations of hardware/software embodiments may be made, and that alternative embodiments may provide the functions described throughout.
Applicant further argues that Papa alone does not teach or suggest “scan a computer readable code on a badge of a driver of the delivery vehicle”, but Examiner argues that the combination of Henderson in view of Toedtli in view of Papa does teach this limitation. As described further in the rejection below, Henderson teaches scanning an identification card associated with a user in charge of removing an item from a delivery vehicle compartment, handling the item, and delivering the item to the recipient (patient). In Henderson the user filling this role is not also a driver of the delivery vehicle, but in Papa the user filling this role is a delivery driver. Examiner argues that it would have been obvious to one of ordinary skill in the art at the time of filing to extend the function of the aforementioned ID scanning to a user whose responsibilities included removing an item from a delivery vehicle compartment, handling the item, and delivering the item to the recipient (patient) as well as driving the delivery vehicle. 
Applicant argues that Papa teaches away from the system described in Henderson, but Examiner respectfully disagrees. Examiner’s combination of the driver tracking functions of Papa with the audit trail of Henderson are both related to the same field, tracking user/item/vehicle relationships in a logistics environment. Papa [0004] stating that its system “eliminates the need for a carrier to provide a significant hardware outlays for its drivers – it also eliminates the need to install applications on the driver’s phone” does not constitute evidence that the driver tracking function of Papa cannot be combined with the audit trail system of Henderson.  "The prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed …." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  
Applicant further argues that the Office Action uses hindsight reasoning to split up the claim features and analyze them individually using non-analogous art and fails to consider the invention as a whole, but instead analyzes the elements of the second computing device piecemeal, but Examiner respectfully disagrees. As describe above and in the rejection below, Henderson teaches scanning an identification card associated with a user in charge of removing an item from a delivery vehicle compartment, handling the item, and delivering the item to the recipient (patient). In Henderson the user filling this role is not also a driver of the delivery vehicle, but in Papa the user filling this role is a delivery driver. Examiner argues that it would have been obvious to one of ordinary skill in the art at the time of filing to extend the function of the aforementioned ID scanning to a user whose responsibilities included removing an item from a delivery vehicle compartment, handling the item, and delivering the item to the recipient (patient) as well as driving the delivery vehicle. The combination of Henderson in view of Toedtli in view of Papa does not require all three references to describe the same number of devices, the same hardware structure, etc. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art."  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). The combination is merely directed to modifying the identification data collection and organization system of Henderson to include identification data collection of a similar type of user described in Papa (a user in charge of removing an item from a delivery vehicle compartment, handling the item, and delivering the item to the recipient in addition to being a driver of the delivery vehicle).
Regarding Applicant’s argument starting on page 10 regarding claims 1-7, 9-17 and 19-20: Applicant’s arguments filed with respect to the rejections made under USC § 101 have been considered, but are not persuasive. The amendments made do not overcome the 35 USC § 101 rejections. See the 35 USC § 101 rejection below for more details.

Claim Objections
Claim 11 (line 20) is objected to because of the following informalities:  the language a second mobile computing should be a second mobile computing device.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an association module in claim 1 and a tracking module in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites A system for tracking delivery items, the system comprising: a first delivery object having a first unique identifier thereon; a second delivery object having a second unique identifier thereon; a delivery vehicle having a third unique identifier thereon; a first mobile computing device configured to: receive a unique identifier of a first user of the mobile computing device; scan the first unique identifier on the first delivery object and the second unique identifier on the second delivery object; a second mobile computing device configured to: scan a computer readable code on a badge of a driver of the delivery vehicle; receive an indication that the second delivery object has been loaded onto the delivery vehicle; scan the third unique identifier on the delivery vehicle; and an association module in communication with the first mobile computing device and the second mobile computing device, the association module configured to: generate an association between the first unique identifier on the first delivery object and the second unique identifier on the second delivery object; generate, after receiving the indication that the second delivery object has been loaded on the delivery vehicle, an association between the second unique identifiers and the third unique identifier, wherein the association indicates that the first delivery object is contained in the second delivery object and that the second delivery object is on the delivery vehicle; a memory configured to store the association between the first and second unique identifier and between the second and third unique identifiers; a server configured to: receive the scan of the first and second unique identifiers from the first mobile computing device; generate a first ownership relationship between the unique identifier of the first user and the first and second delivery objects based on the received scans of the first and second unique identifiers; receive, from the second mobile computing device, the scan of the third unique identifier and an ownership request for the second delivery object; generate a second ownership relationship between the driver of the delivery vehicle, the second delivery object, and the delivery vehicle ,based on the received scan of the third unique identifier and the computer readable code on the badge of the driver; and in response to generating the second ownership relationship, store the second ownership relationship and remove the first ownership relationship based on the ownership request for the second delivery object; and a tracking module configured to determine the location of the first delivery object based on the location of the delivery vehicle and the association between the first unique identifier and the second identifier, and between the second unique identifier and the third unique identifier. Therefore, claim 1 is directed to one of the four statutory categories of invention: a machine.
The limitations ... a first delivery object having a first unique identifier thereon; a second delivery object having a second unique identifier thereon; a delivery vehicle having a third unique identifier thereon; ... receive a unique identifier of a first user ...; scan the first unique identifier on the first delivery object and the second unique identifier on the second delivery object; ... scan a computer readable code on a badge of a driver of the delivery vehicle; receive an indication that the second delivery object has been loaded onto the delivery vehicle; scan the third unique identifier on the delivery vehicle; ... generate an association between the first unique identifier on the first delivery object and the second unique identifier on the second delivery object; generate, after receiving the indication that the second delivery object has been loaded on the delivery vehicle, an association between the second unique identifiers and the third unique identifier, wherein the association indicates that the first delivery object is contained in the second delivery object and that the second delivery object is on the delivery vehicle; ... store the association between the first and second unique identifier and between the second and third unique identifiers; ... receive the scan of the first and second unique identifiers ...; generate a first ownership relationship between the unique identifier of the first user and the first and second delivery objects based on the received scans of the first and second unique identifiers; receive ... the scan of the third unique identifier and an ownership request for the second delivery object; generate a second ownership relationship between the driver of the delivery vehicle, the second delivery object, and the delivery vehicle, based on the received scan of the third unique identifier and the computer readable code ...; and in response to generating the second ownership relationship, store the second ownership relationship and remove the first ownership relationship based on the ownership request for the second delivery object; ... determine the location of the first delivery object based on the location of the delivery vehicle and the association between the first unique identifier and the second identifier, and between the second unique identifier and the third unique identifier, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving identifier data (“Certain Methods of Organizing Human Activity” (e.g. commercial interaction, fundamental economic principles)), generating associations and relationships between the data (“Certain Methods of Organizing Human Activity” (e.g. commercial interaction, fundamental economic principles)), and making determinations based in part on the associations and relationships (“Certain Methods of Organizing Human Activity” (e.g. commercial interaction, fundamental economic principles)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interaction, fundamental economic principles). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. A system for tracking delivery items, a first mobile computing device, an association module, a memory, a server, a second mobile computing device, and a tracking module are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of A system for tracking delivery items, a first scanner, an association module, a memory, a server, a second scanner, and a tracking module do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using A system for tracking delivery items, a first mobile computing device (described in paragraphs [0004]; [0036]), an association module (described in paragraph [0037]), a memory (described in paragraph [0033]), a server (described in paragraph [0048]), a second mobile computing device (described in paragraphs [0004]; [0036]), and a tracking module (described in paragraph [0053]), which are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-7 and 9-10 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-7 and 9-10 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of the aforementioned abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 11 recites A method for tracking delivery items, the method comprising: scanning, by a first mobile computing device, a first unique identifier on a first delivery object and a second unique identifier on a second delivery object; receiving, in the first mobile computing device, a unique identifier associated with a first user of the first mobile computing device; receiving, in a server, the first and second unique identifiers in response to scanning the first and second delivery objects; generating an association between the first unique identifier on the first delivery object and the second unique identifier on the second delivery object, wherein the association indicates that the first delivery object is contained in the second delivery object; generating, after receiving the indication that the second delivery object has been loaded on the delivery vehicle, an association between the second unique identifier and the -4- Application No.: 16/746622 Filing Date: January 17, 2020third unique identifier, and wherein the association indicates that the second delivery object is on the delivery vehicle; and storing the association between the first and second unique identifiers; and generating, in the server, in response to receiving the scan of the first and second unique identifiers, a first ownership relationship between the unique identifier of the first user and the first and second delivery objects; storing, in an ownership database, the first ownership relationship; receiving, from a second mobile computing, a code scanned from a badge of a driver of the delivery vehicle; receiving, in the server from the second mobile delivery device,, a scan of, the second delivery object and the third unique identifier on the delivery vehicle; receiving, in the server from the second mobile computing device, an indication that the second delivery object has been loaded on the delivery vehicle; receiving, in the server, from the second mobile computing device, after the second delivery object has been loaded on the delivery vehicle, a request to change ownership of the second delivery object; generating a second ownership relationship between the driver of the delivery vehicle, the second delivery object, and the delivery vehicle based on the received scan of the third unique identifier and the received scan of the code from the badge of the driver; removing, from the ownership database, the first ownership relationship in response to generating the second ownership relationship; and determining the location of the first delivery object based on the location of the delivery vehicle and the association between the first unique identifier and the second identifier, and between the second unique identifier and the third unique identifier. Therefore, claim 11 is directed to one of the four statutory categories of invention: a method.
The limitations A method for tracking delivery items, the method comprising: scanning ... a first unique identifier on a first delivery object and a second unique identifier on a second delivery object; receiving ... a unique identifier associated with a first user ...; receiving ... the first and second unique identifiers in response to scanning the first and second delivery objects; generating an association between the first unique identifier on the first delivery object and the second unique identifier on the second delivery object, wherein the association indicates that the first delivery object is contained in the second delivery object; generating, after receiving the indication that the second delivery object has been loaded on the delivery vehicle, an association between the second unique identifier and the -4-Application No.: 16/746622Filing Date: January 17, 2020third unique identifier, and wherein the association indicates that the second delivery object is on the delivery vehicle; and storing the association between the first and second unique identifiers; and generating ... in response to receiving the scan of the first and second unique identifiers, a first ownership relationship between the unique identifier of the first user and the first and second delivery objects; storing ... the first ownership relationship; receiving ... a code scanned from a badge of a driver of the delivery vehicle; receiving ... a scan of, the second delivery object and the third unique identifier on the delivery vehicle; receiving ... an indication that the second delivery object has been loaded on the delivery vehicle; receiving ... after the second delivery object has been loaded on the delivery vehicle, a request to change ownership of the second delivery object; generating a second ownership relationship between the driver of the delivery vehicle, the second delivery object, and the delivery vehicle based on the received scan of the third unique identifier and the received scan of the code from the badge of the driver; removing ... the first ownership relationship in response to generating the second ownership relationship; and determining the location of the first delivery object based on the location of the delivery vehicle and the association between the first unique identifier and the second identifier, and between the second unique identifier and the third unique identifier, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving identifier data (“Certain Methods of Organizing Human Activity” (e.g. commercial interaction, fundamental economic principles)), generating associations and relationships between the data (“Certain Methods of Organizing Human Activity” (e.g. commercial interaction, fundamental economic principles)), and making determinations based in part on the associations and relationships (“Certain Methods of Organizing Human Activity” (e.g. commercial interaction, fundamental economic principles)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interaction, fundamental economic principles). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. The additional elements a first mobile computing device, a server, an ownership database, and a second mobile computing device are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using elements a first mobile computing device (described in paragraphs [0004]; [0036]), a server (described in paragraph [0048]), an ownership database (described in paragraph [0054]), and a second mobile computing device (described in paragraphs [0004]; [0036]), which are recited at a high level of generality. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 12-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 12-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe a method of receiving identifier data, generating associations and relationships between the data, and making determinations based in part on the associations and relationships “generally linked” to a field of use (specifically, shipping/transportation). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe the aforementioned abstract idea “generally linked” to a field of use (specifically, shipping/transportation).  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to performing the abstract idea “generally linked” to a field of use (specifically, shipping/transportation).  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely perform the abstract idea “generally linked” to a field of use (specifically, shipping/transportation) cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Pub. No. 2014/0262690) in view of Toedtli (U.S. Pub. No. 2003/0192947) in view of Papa (U.S. Pub. No. 2014/0087772).
Regarding the following claim 1 and 11 limitations, Henderson, as shown, discloses the following limitations:
A system for tracking delivery items, the system comprising: a first delivery object having a first unique identifier thereon; [See [0110]; Henderson teaches a system that uses identifying indicia on medication unit doses 20 (i.e. first delivery objects) to identify medication unit doses 20.]
... a second delivery object having a second unique identifier thereon; [See [0110]; Henderson teaches a system that uses identifying indicia on bins/overpacks (i.e. second delivery objects) to identify bins/overpacks.]
... a delivery vehicle having a third unique identifier thereon; [See [0273]; [0184]; Henderson teaches a car for transporting medication in bins/overpacks having an identification detectable by sensors.] 
... a first mobile computing device configured to: receive a unique identifier of a first user of the mobile computing device; [See [0112]; (Fig. 14, elements 32 and 34); [0114]; (Fig. 15, element 58); [0119-0122]; [0126]; Henderson teaches a cart comprising a computing device (i.e. a first mobile computing device) that opens locked doors when an authorized identification card is scanned (i.e. a first mobile computing device). Henderson further teaches reading the identity of users handling a medication, and recording an audit trail comprising all users handling the medication. (Examiner’s Note: Paragraphs [0244-0250] teaches that the system of Henderson may comprise any number of user terminals, wherein a user terminal may be embodied as a laptop computer, tablet computer, mobile phone, desktop computer, workstation, nurse server, patient server, or other like computing device. These paragraphs in combination with paragraph [0300] of Henderson teaches modifications and combinations of hardware/software embodiments may be made, and that alternative embodiments may provide the functions described throughout.)]
... scan the first unique identifier on the first delivery object and the second unique identifier on the second delivery object; [See [0119]; [0120]; Henderson teaches a cart comprising a computing device and reader used to scan medication (i.e. the first delivery object) and bins/overpacks (i.e. the second delivery object) to read their identifying indicia and track the inventory stored within the cart.]
... a second mobile computing device configured to: scan a computer readable code on a badge of a ... (item deliverer) ... of the delivery vehicle; receive an indication that the second delivery object has been loaded onto the delivery vehicle; [See [0119]; [0120]; [0126]; Henderson teaches a cart comprising a computing device and reader used to scan medication (i.e. the first delivery object) and bins/overpacks (i.e. the second delivery object) to read their identifying indicia and track the inventory stored within the cart. Henderson further teaches the cart is capable of scanning an identification card of a user (i.e. scan a computer readable code on a badge) in order to receive their identification. (Examiner’s Note: Paragraphs [0244-0250] teaches that the system of Henderson may comprise any number of user terminals, wherein a user terminal may be embodied as a laptop computer, tablet computer, mobile phone, desktop computer, workstation, nurse server, patient server, or other like computing device. These paragraphs in combination with paragraph [0300] of Henderson teaches modifications and combinations of hardware/software embodiments may be made, and that alternative embodiments may provide the functions described throughout.)]
... scan the third unique identifier on the delivery vehicle; [See [0273]; [0184]; Henderson teaches a car for transporting medication in bins/overpacks having an identification detectable by sensors.]
... an association module in communication with the first mobile computing device and the second mobile computing device, the association module configured to: generate an association between the first unique identifier on the first delivery object and the second unique identifier on the second delivery object; generate, after receiving the indication that the second delivery object has been loaded on the delivery vehicle, an association between the second unique identifiers and the third unique identifier, wherein the association indicates that the first delivery object is contained in the second delivery object and that the second delivery object is on the delivery vehicle; [See [0241-0243]; [0246]; [0250]; (Fig. 52, element 730); [0110]; [0272]; [0273]; Henderson teaches determining an association with between a medication and an bin/overpack it is stored in, and determining an association with the bin/overpack and a train car transporting it.]
... a memory configured to store the association between the first and second unique identifiers and between the second and third unique identifiers; [See [0110]; [0272]; [0273]; Henderson teaches a database that stores associations between medication and the bin/overpacks they are stored in as well as storing associations between the bin/overpacks and the train car transporting it.]
... a server configured to: receive the scan of the first and second unique identifiers from the first mobile computing device; generate a first ownership relationship between the unique identifier of the first user and the first and second delivery objects based on the received scans of the first and second unique identifiers; [See [0110]; [0122]; [0126]; [0119]; [0120]; Henderson teaches a cart comprising a computing device and reader used to scan medication (i.e. the first unique identifier) and bins/overpacks (i.e. the second unique identifier) to read their identifying indicia. Henderson teaches reading the identity of users handling a medication, and recording an audit trail comprising all users handling bins/overpacks and their respective medication (i.e. a first ownership relationship between the identifier of the first user and the first and second delivery objects). (Examiner’s Note: Paragraphs [0244-0250] teaches that the system of Henderson may comprise any number of user terminals, wherein a user terminal may be embodied as a laptop computer, tablet computer, mobile phone, desktop computer, workstation, nurse server, patient server, or other like computing device. These paragraphs in combination with paragraph [0300] of Henderson teaches modifications and combinations of hardware/software embodiments may be made, and that alternative embodiments may provide the functions described throughout.)]
... receive, from the second mobile computing device, the scan of the third unique identifier and an ownership request for the second delivery object; [See [0110]; [0126]; [0272]; [0273]; Henderson teaches determining and recording an association with between a medication and an bin/overpack it is stored in, determining and recording identification of users requesting to remove items from a cart for delivery to a patient, and determining and recording an association with the bin/overpack and a train car transporting it.]
... generate a second ownership relationship between the ... (item deliverer) ... the second delivery object, and the delivery vehicle, based on the received scan of the third unique identifier and the computer readable code on the badge of the ... (item deliverer) ... [See [0110]; [0272]; [0273]; [0239]; [0126]; Henderson teaches reading the identity of the vehicle used for transporting specific bins/overpacks of medication, the identity of users withdrawing, handling, and delivering said bins/overpacks of medication from the vehicle, and recording an audit trail comprising all users handling bins/overpacks and their respective medication. Henderson further teaches the identification of the item deliverer can be received by the system via a cart scanning an identification card of the item deliverer.]
... and a tracking module configured to determine the location of the first delivery object based on the location of the delivery vehicle and the association between the first unique identifier and the second identifier, and between the second unique identifier and the third unique identifier. [See [0110]; [0119]; [0272]; [0273]; Henderson teaches determining an association with between a medication and a bin/overpack it is stored in, and determining an association with the bin/overpack and a train car transporting it.  Henderson further teaches tracking a location of the train car and its contents (bins/overpacks and their associated medication contents).]
Henderson implies that when a second ownership relationship is recorded, the first ownership relationship is overwritten, however Henderson does not explicitly teach this. Toedtli, however, does explicitly disclose the following limitations:
... in response to generating the second ownership relationship, store the second ownership relationship and remove the first ownership relationship based on the ownership request for the second delivery object; [See [0041]; [0046]; [0047]; Toedtli teaches tracking the “current owner” attribute of a set of records associated with articles moving through a supply chain by deleting outdated “current owner” data when the ownership status is replaced with new “current owner” data.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the audit trail of Henderson with the current owner feature of Toedtli. By making this combination, Henderson could quickly inform any interested party of the current ownership of a medication. This would save a user the time of having to sift through audit trail records if all they need to know is current ownership, which is a common need in the art of tracking the current status of shipped items.
Henderson in view of Toedtli does not, however Papa does, disclose the following limitations:
... (identification) of a driver of the delivery vehicle; [See [0021]; [0035]; Papa teaches its system receiving and storing a driver’s cell phone number or some other unique driver identifier. Papa further teaches that this is to associate the driver with the load and route, indicating their responsibility for removing items from their delivery vehicle in order to deliver the items to their destination.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the item deliverer identification card scanning function of Henderson in view of Toedtli with the driver identifier receiving/storing of Papa. By making this combination, Henderson in view of Toedtli could extend their identification card scanning authorization checks to other users associated with driving the vehicle storing the items for delivery. Similar to the method Henderson uses to track the handling, retrieval and delivery of medication by users, Henderson would benefit from further tracking users in charge of driving medications from one location to another. This would make the audit trail of Henderson more comprehensive.
Regarding the following claim 2 and 12 limitations, Henderson in view of Toedtli in view of Papa discloses all claim 1 and 11 limitations. Henderson further discloses the following limitations:
The system of claim 1, wherein the delivery objects are items, or item containers. [See [0110]; Henderson teaches delivery objects comprising medication (i.e. items), or bins/overpacks (i.e. item containers).]
Regarding the following claim 3 and 13 limitations, Henderson in view of Toedtli in view of Papa discloses all claim 1 and 11 limitations. Henderson further discloses the following limitations: 
... wherein the first user is an employee of a distribution network ... [See [0075]; [0080]; Henderson teaches the users of its medication distribution system being nurses and other medical personnel working at a hospital (i.e. a distribution network).]
Henderson in view of Toedtli does not, however Papa does, disclose the following limitations:
The system of claim 1, wherein the delivery vehicle comprises a vehicle trailer ... and wherein the driver of the delivery vehicle is an employee of a third party deliverer. [See [0030]; (Fig. 2A); Papa teaches a vehicle comprising a trailer for transporting items. Papa further teaches the vehicle can be driven by a driver working for a carrier (i.e. a third party deliverer).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the item delivery tracking system of Henderson in view of Toedtli with the trailer and driver feature of Papa.  Adding a trailer to a delivery vehicle of Henderson would increase the storage capacity, and thereby increase the efficiency and cost-effectiveness, of the vehicle. Further, by using a driver of a delivery vehicle working for a carrier, as disclosed in Papa, instead of an autonomous vehicle, a system operator of Henderson in view of Toedtli would save on the up-front costs of purchasing or building a fleet of autonomous vehicles and their related control system and infrastructure.
Regarding the following claim 4 and 14 limitations, Henderson in view of Toedtli in view of Papa discloses all claim 1 and 11 limitations. Henderson further discloses the following limitations:
The system of claim 1, wherein the first unique identifier is associated with an item and the second unique identifier is associated with an item container. [See [0110]; Henderson teaches identifying indicia on medication unit doses 20 (i.e. first delivery objects) to identify medication unit doses 20 and identifying indicia on bins/overpacks (i.e. second delivery objects) to identify bins/overpacks.]
Regarding the following claim 5 and 15 limitations, Henderson in view of Toedtli in view of Papa discloses all claim 1 and 11 limitations. Henderson further discloses the following limitations:
The system of claim 1, further comprising a fourth item having a fourth unique identifier thereon, wherein the first mobile computing device is configured to scan the fourth unique identifier, and wherein the association module is configured to store an association between the fourth unique identifier and the second unique identifier, wherein the association indicates that the fourth delivery object is contained in the second delivery object. [See [0088]; (Fig. 2, elements 122, 124, 126); [0110]; Henderson teaches a second medication with a unique identifier associated with and stored within the same bin/overpack (i.e. the second delivery object) as a first medication.]
Regarding the following claim 6 and 16 limitations, Henderson in view of Toedtli in view of Papa discloses all claim 1, 5, 11 and 15 limitations. Henderson further discloses the following limitations:
The system of claim 5, where in the first mobile computing device is further configured to scan the second unique identifier and to generate a list of unique identifiers associated with the second unique identifier. [See [0110]; Henderson teaches using a scanner during packing to scan medication and a bin/overpack to correlate the bin/overpack with the medication contained within it.]
Regarding the following claim 7 and 17 limitations, Henderson in view of Toedtli in view of Papa discloses all claim 1, 5, 6, 11, 15 and 16 limitations. Henderson further discloses the following limitations:
The system of claim 6, wherein the list of unique identifiers associated with the second unique identifier includes the first and fourth unique identifiers. [See [0110]; Henderson teaches scanning a bin/overpack to determine all medication (i.e. the first and fourth unique identifiers) associated with it.]
Regarding the following claim 9 and 19 limitations, Henderson in view of Toedtli in view of Papa discloses all claim 1 and 11 limitations. Henderson further discloses the following limitations:
The system of claim 1, wherein the first mobile computing device is further configured to receive a delivery object type for the first and second delivery objects. [See [0110]; Henderson teaches certain indicia identifying a type of medication, and other indicia identifying a type of bin/overpack.]
Regarding the following claim 10 and 20 limitations, Henderson in view of Toedtli in view of Papa discloses all claim 1, 9, 11 and 19 limitations. Henderson further discloses the following limitations:
The system of claim 9, wherein the type of delivery object is one of a container type delivery object or an item type delivery object. [See [0110]; Henderson teaches certain indicia identifying a medication, and other indicia identifying a bin/overpack.]

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Schwartz (U.S. Pub. No. 2019/0152376) teaches a delivery vehicle storing and tracking system.
Chudy (U.S. Pub. No. 2010/0030667) teaches a medication storage organizational system.
Ko (U.S. Pub. No. 2020/0005240) teaches driver identification and load tracking.
Vain (U.S. Pub. No. 20190168392) teaches delivering using a trailer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628